UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 15, 2015 DIRECTV (Exact name of registrant as specified in its charter) Delaware 001-34554 26-4772533 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 2260 East Imperial Highway, El Segundo, California (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(310) 964-5000 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events In accordance with the Agreement and Plan of Merger, dated as of May 18, 2014, by and among DIRECTV, AT&T Inc. (“AT&T”) and Steam Merger Sub LLC (the “Merger Agreement”), pursuant to a letter dated May 15, 2015 between AT&T and DIRECTV, each of AT&T and DIRECTV has elected to extend the May 18, 2015 “Termination Date” of the Merger Agreement for a short period of time to facilitate obtaining final regulatory approval required to close the merger. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Company Name By: /s/Larry D. Hunter Name:
